FILED
                           NOT FOR PUBLICATION
                                                                           DEC 19 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GREGORY F. MULLALLY,                             No.   13-55152

              Plaintiff-Appellant,               D.C. No.
                                                 5:07-cv-01626-VAP-DTB
 v.

JACKIE GORDON, individually and as               MEMORANDUM*
General Manager of the Havasu Landing
Casino; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                          Submitted December 15, 2016**
                             San Francisco, California

Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gregory Mullally, a former manager of the Havasu Landing Casino

(“Casino”),1 appeals (1) the district court’s order granting Defendants’ motion to

dismiss Mullally’s defamation and conversion claims; (2) the district court’s order

granting Defendants’ motion to dismiss Mullally’s intentional misrepresentation

and promissory fraud claims; and (3) the district court’s order granting summary

judgment as to Mullally’s intentional interference claim. We affirm.

1.    Under principles of comity, “federal courts should recognize and enforce

tribal judgments” unless “(1) the tribal court did not have both personal and subject

matter jurisdiction; or (2) the defendant was not afforded due process of law.”

Wilson v. Marchington, 127 F.3d 805, 810 (9th Cir. 1997). Here, the Tribe’s tribal

court (the “Tribal Court”) entered judgment on Mullally’s defamation and

conversion claims.2


      1
       The Casino is owned and operated by the Chemehuevi Indian Tribe (the
“Tribe”).
      2
        Mullally also challenges the district court’s denial of his motion to amend
his complaint to add claims of defamation and conversion against Lester Marston,
the Tribe’s attorney. The district court found that Mullally had not raised or
exhausted his claims of defamation and conversion against Marston in the Tribal
Court action. Mullally appears to argue that Marston was not a tribal employee or
official, and thus the Tribal Court would not have jurisdiction over Mullally’s
claims against Marston. However, the Tribe has defined a “Tribal Official” as “a
person who has been appointed by the Chemehuevi Tribal Council to hold an
office with the Tribe.” And under the Chemehuevi Administrative Code, the
Tribe’s Tribal Attorney is specifically identified as a tribal official.
                                          2
      The district court did not err by recognizing the Tribal Court’s judgment

under principles of comity. First, the Tribal Court had both personal and subject

matter jurisdiction over Mullally’s defamation and conversion claims. Personal

jurisdiction is not in dispute—Mullally brought his claims to the Tribal Court and

thus voluntarily subjected himself to the personal jurisdiction of the Tribal Court.

See Smith v. Salish Kootenai Coll., 434 F.3d 1127, 1137-38 (9th Cir. 2006) (en

banc). The Tribal Court also had subject matter jurisdiction over Mullally’s

defamation and conversion claims. A tribal ordinance specifies that the Tribal

Court has subject matter jurisdiction “over all matters in law or in equity which the

Tribal Council expressly authorizes by ordinance.” On March 29, 2008, the Tribal

Council passed two separate ordinances authorizing the Tribal Court to hear

actions for conversion, and actions for defamation. Mullally filed his complaint

with the Tribal Court nearly one year later on March 27, 2009. Therefore, at the

time Mullally presented his defamation and conversion claims to the Tribal Court,

the Tribal Court had subject matter jurisdiction over such claims.3

      Second, Mullally was afforded due process by the Tribal Court. Mullally

contends that he was not afforded due process, because (1) Marston dominated the



      3
        Appellees’ motion for an order directing Appellees to file a motion to strike
or, in the alternative, to file a supplemental brief is DENIED as moot.
                                          3
process in Tribal Court, and (2) Mullally was unable to appeal his judgment from

the Tribal Court. Neither contention has merit. As the district court reasoned,

“[Mullally’s] allegations are largely unsupported by the evidence in the record.”

Further, although the Tribe does not have a court of appeals, Mullally was able to

separately present his claims to both the Tribal Council and the Tribal Court.

Mullally’s claims were thus reviewed by two separate Tribal bodies. Cf.

Marchington, 127 F.3d at 811 (concluding that evidence that a party lacked “access

to appeal or review” would “support a conclusion that the legal system was one

whose judgments are not entitled to recognition” (emphasis added) (quoting

Restatement (Third) of Foreign Relations Law § 482 cmt. b (1987))).

2.       Under California law, intentional misrepresentation claims and promissory

fraud claims both require a showing of actual reliance by the plaintiff. See

Alliance Mortg. Co. v. Rothwell, 900 P.2d 601, 608 (Cal. 1995) (in bank); Agosta

v. Astor, 15 Cal. Rptr. 3d 565, 569–70 (Cal. Ct. App. 2004). Federal Rule of Civil

Procedure 9(b) imposes a heightened pleading standard where a complaint alleges

fraud.

         The district court did not err by dismissing Mullally’s intentional

misrepresentation and promissory fraud claims. Mullally’s claims stem from the

Casino’s alleged misrepresentations that Mullally was covered by the Family and


                                             4
Medical Leave Act (“FMLA”).4 However, Mullally has not explained in his

pleadings how he relied on the alleged misrepresentations. The misrepresentations

allegedly occurred after Mullally had already accepted a position with the Casino.

As the district court explained, “[Mullally] makes no allegation that Defendants

promised [Mullally] FMLA benefits before he accepted employment with the

Casino, nor does he allege that he would have chosen to reject the offer of

employment with the Casino had he known the truth about the FMLA leave.”

3.    Under California law, Mullally must show five elements to state a cause of

action for intentional interference with contractual relations: “(1) a valid contract

between [Mullally] and a third party; (2) defendant[s’] knowledge of this contract;

(3) defendant[s’] intentional acts designed to induce a breach or disruption of the

contractual relationship; (4) actual breach or disruption of the contractual

relationship; and (5) resulting damage.” Pac. Gas & Elec. Co. v. Bear Stearns &

Co., 791 P.2d 587, 589–90 (Cal. 1990) (in bank).

      The district court did not err by granting summary judgment on Mullally’s

intentional interference claim. Mullally alleges that certain Casino employees


      4
        Mullally does not allege that he was actually covered by the FMLA, or that
the Casino breached any agreement with him when it refused to provide him with
FMLA leave. Instead, Mullally’s claims are based on a theory of fraud—Casino
employees either intentionally misrepresented to or fraudulently promised Mullally
that he was covered by the FMLA.
                                           5
interfered with two insurance claims that he filed with Colonial Life and Accident

Insurance Company. First, on November 7, 2007, Mullally filed a claim with

Colonial for disability benefits for mood disorder arising from stress. Colonial

denied Mullally’s claim, because his condition was not covered by his policy. In

relation to this first claim, Mullally fails to evidence any actions by defendants

designed to disrupt his contractual relationship with Colonial, any actual breach or

disruption of this contractual relationship, or any resulting damage.

      Mullally later filed a claim with Colonial based on a knee replacement

operation. Immediately after being contacted by Colonial, the Casino’s HR

director provided Colonial with the employer information necessary for the claim

form. Further, Colonial awarded Mullally benefits arising from his knee operation.

Once again, in relation to the second claim, Mullally fails to evidence any actions

by defendants designed to disrupt his contractual relationship with Colonial, any

actual breach or disruption of this contractual relationship, or any resulting

damage.

      AFFIRMED.




                                           6